DETAILED ACTION
This office action response the Request for Continued Examination application on 05/25/2022.
Claims 1-20 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.
Response to Amendment
This communication is in response to the amendments filed on May 25, 2022. Claims 1, 6, and 17 have been amended. Claim 1-20 are currently pending and have been considered below.
Response to Arguments
Applicant’s arguments with respect to claims 1, 6, and 17 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10, 12-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Navratil et al. (U.S. Patent Application Publication No. 2021/0076164), (“D1”, hereinafter), in view of YOUN et al. (U.S. Patent Application Publication No. 2017/0339609), (“D2”, hereinafter).
As per Claim 1, D1 discloses a data transmission method, comprising: 
sending, by a terminal, a first request message to a session management function (SMF) ([see, [0108, 0172], and Fig. 8, the UE sends a session modification request to the SMF through AMF]), 
wherein the first request message is used to request to perform a user plane function (UPF) local broadcast breakout on unicast flow data ([see, [0105, 0108], and Fig. 8, the request massage may be at least one of a user plane packets comprising at least an indication of at least an interest to receive data for multicasting/broadcasting flow data]), and 
wherein the performing the UPF local broadcast breakout on the unicast flow data comprises the UPF not routing the unicast flow data to an application server, an access, or a network ([see, [0153, 0158-0159], and Fig. 5, 8, wherein the UPF is configured to serve unicast and multicast traffic, the network may decide whether what unicast network function is going to be used and what new function or functions may be instantiated to provide the transport of multicast traffic transport capability can be described as a network slice).
D1 doesn’t appear explicitly disclose: the UPF sending a first response message to the SMF to confirm that the first request message is accepted; and receiving, by the terminal, a second response message in response to the first request message from the SMF.
However, D2 discloses the UPF sending a first response message to the SMF to confirm that the first request message is accepted ([see, [0179-0180], and Fig. 9, the session requested by the UE is accepted by a network, the SMF sends a session accept message (e.g., a create PDU session accept message) to the MMF (or AMF) as a response to the session request message (S904)]); and 
receiving, by the terminal, a second response message in response to the first request message from the SMF ([see, [0155], and Fig. 7, the session response message, received from the SMF, and send the session response message to the UE (S705). Furthermore, in [0174], and Fig. 8, shows the session response message and the session exchanged between the UE and the SMF. Moreover, in [0181], and Fig. 9, indicates in response to the session requested by the UE, response to the session request message (S906)]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide multiple network slices are support different services results improve the efficiency of users request higher speed services and increase of traffic flow of the mobile communication system (D2, [0003]).
As per Claim 2, D1 and D2 disclose the method according to claim 1, and D1 appears to be silent to the instant claim, and D2 further discloses wherein the response message is used to indicate that the first request message is accepted ([see, [0179-0180], and Fig. 9, the session requested by the UE is accepted by a network, the SMF sends a session accept message (e.g., a create PDU session accept message) to the MMF (or AMF) as a response to the session request message (S904)]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide multiple network slices are support different services results improve the efficiency of users request higher speed services and increase of traffic flow of the mobile communication system (D2, [0003]).
As per Claim 3, D1 and D2 disclose the method according to claim 1, and D1 further discloses wherein the first request message comprises unicast flow information, and the unicast flow information is used to identify the unicast flow data ([see, e.g., the UPFs may provide either the multicast or the unicast support or both,  [0153, 0166], and Fig. 7-8]).
As per Claim 5, D1 and D2 disclose the method according to claim 3, and D1 further discloses wherein the first request message further comprises an identifier of a broadcast session management network element ([see, e.g., the UE sends a session modification request to the AMF upon receiving an indication from upper layers (e.g. ICMP (Internet control message protocol) v6) about UE's interest in the reception of multicast data, [0172], and Fig. 8a]). 
As per Claim 6, D1 discloses a data transmission apparatus, comprising: 
a non-transitory memory storage comprising instructions ([see, e.g., least one memory 301, [0134], and Fig. 3]); and 
one or more processors in communication with the memory storage ([see, e.g., at least one data processing unit 302, 303, [0134], and Fig. 3]), wherein the one or more processors execute the instructions to: 
receive a first request message from a terminal ([see, [0172,0175], and Fig. 8, the UE sends a session modification request to the AMF, wherein the AMF may send a message to the SMF]), 
wherein the first request message is used to request to perform a user plane function (UPF) local broadcast breakout on unicast flow data ([see, [0105, 0108], and Fig. 8, the request massage may be at least one of a user plane packets comprising at least an indication of at least an interest to receive data for multicasting/broadcasting flow data]), and 
wherein the performing the UPF local broadcast breakout on the unicast flow data comprises the UPF not routing the unicast flow data to an application server, an access, or a network ([see, [0153, 0158-0159], and Fig. 5, 8, wherein the UPF is configured to serve unicast and multicast traffic, the network may decide whether what unicast network function is going to be used and what new function or functions may be instantiated to provide the transport of multicast traffic transport capability can be described as a network slice).
D1 doesn’t appear explicitly disclose: the UPF sending a first response message to the data transmission apparatus to confirm that the first request message is accepted; and send a second response message in response to receiving the first request message to the terminal.
However, D2 discloses the UPF sending a first response message to the data transmission apparatus to confirm that the first request message is accepted ([see, [0179-0180], and Fig. 9, the session requested by the UE is accepted by a network, the SMF sends a session accept message (e.g., a create PDU session accept message) to the MMF (or AMF) as a response to the session request message (S904)]); and 
send a second response message in response to receiving the first request message to the terminal ([see, [0155], and Fig. 7, the session response message, received from the SMF, and send the session response message to the UE (S705). Furthermore, in [0174], and Fig. 8, shows the session response message and the session exchanged between the UE and the SMF. Moreover, in [0181], and Fig. 9, indicates in response to the session requested by the UE, response to the session request message (S906)]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide multiple network slices are support different services results improve the efficiency of users request higher speed services and increase of traffic flow of the mobile communication system (D2, [0003]).
As per Claim 7, D1 and D2 disclose the apparatus according to claim 6, and D1 appears to be silent to the instant claim, and D2 further discloses wherein the response message is used to indicate that the first request message is accepted ([see, [0179-0180], and Fig. 9, the session requested by the UE is accepted by a network, the SMF sends a session accept message (e.g., a create PDU session accept message) to the MMF (or AMF) as a response to the session request message (S904)]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide multiple network slices are support different services results improve the efficiency of users request higher speed services and increase of traffic flow of the mobile communication system (D2, [0003]).
As per Claim 8, D1 and D2 disclose the apparatus according to claim 6, and D1 further discloses wherein the first request message comprises unicast flow information, and the unicast flow information is used to identify the unicast flow data ([see, e.g., the UPFs may provide either the multicast or the unicast support or both,  [0153, 0166], and Fig. 7-8]).
As per Claim 10, D1 and D2 disclose the apparatus according to claim 8, and D1 further discloses wherein the first request message further comprises an identifier of a broadcast session management network element ([see, e.g., the UE sends a session modification request to the AMF upon receiving an indication from upper layers (e.g. ICMP (Internet control message protocol) v6) about UE's interest in the reception of multicast data, [0172], and Fig. 8a]). 
As per Claim 12, D1 and D2 disclose the apparatus according to claim 11, and D1 further discloses wherein the one or more processors further execute the instructions to: determine the broadcast session management network element based on the identifier of the broadcast session management network element when the first request message comprises the identifier of the broadcast session management network element ([see, e.g., the UE sends a session modification request to the AMF upon receiving an indication from upper layers (e.g. ICMP (Internet control message protocol) v6) about UE's interest in the reception of multicast data, [0172], and Fig. 8a]); or determine the broadcast session management network element according to a preset rule in response to the first request message not comprising the identifier of the broadcast session management network element.   

As per Claim 13, D1 and D2 disclose the apparatus according to claim 11, and D1 further discloses wherein the second request message comprises the unicast flow information ([see, e.g., the UPFs may provide either the multicast or the unicast support or both, [0153, 0166], and Fig. 7-8]). 
As per Claim 17, D1 discloses a data transmission apparatus, comprising: a non-transitory memory storage comprising instructions ([see, e.g., least one memory 301, [0134], and Fig. 3]);and 
one or more processors in communication with the memory storage ([see, e.g., at least one data processing unit 302, 303, [0134], and Fig. 3]), wherein the one or more processors execute the instructions to: 
send a first request message to a session management function (SMF) ([see, e.g., the UE sends a session modification request to the AMF, wherein the AMF may sent a message to the SMF,  [0172,0175], and Fig. 8]), 
wherein the first request message is used to request to perform a user plane function (UPF) local broadcast breakout on unicast flow data([see, e.g., the UPFs may provide either the multicast or the unicast support or both,  [0153, 0166], and Fig. 7-8]); and receive a response message for the first request message ([see, e.g., the UE received response SM container (PDU Session Modification Command Ack)) message from SMF, [0213-0214], and Fig. 7-8]). 
D1 doesn’t appear explicitly disclose: the UPF sending a first response message to the SMF to confirm that the first request message is accepted; and receive a second response message for the first request message from the SMF. 

However, D2 discloses the UPF sending a first response message to the SMF to confirm that the first request message is accepted ([see, [0179-0180], and Fig. 9, the session requested by the UE is accepted by a network, the SMF sends a session accept message (e.g., a create PDU session accept message) to the MMF (or AMF) as a response to the session request message (S904)]); and 
receiving, by the terminal, a second response message in response to the first request message from the SMF ([see, [0155], and Fig. 7, the session response message, received from the SMF, and send the session response message to the UE (S705). Furthermore, in [0174], and Fig. 8, shows the session response message and the session exchanged between the UE and the SMF. Moreover, in [0181], and Fig. 9, indicates in response to the session requested by the UE, response to the session request message (S906)]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide multiple network slices are support different services results improve the efficiency of users request higher speed services and increase of traffic flow of the mobile communication system (D2, [0003]).
As per Claim 18, D1 and D2 disclose the apparatus according to claim 17, and D1 appears to be silent to the instant claim, and D2 further discloses wherein the response message is used to indicate that the first request message is accepted ([see, [0179-0180], and Fig. 9, the session requested by the UE is accepted by a network, the SMF sends a session accept message (e.g., a create PDU session accept message) to the MMF (or AMF) as a response to the session request message (S904)]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide multiple network slices are support different services results improve the efficiency of users request higher speed services and increase of traffic flow of the mobile communication system (D2, [0003]).
As per Claim 19, D1 and D2 disclose the apparatus according to claim 17, and D1 further discloses wherein the first request message comprises unicast flow information, and the unicast flow information is used to identify the unicast flow data ([see, e.g., the UPFs may provide either the multicast or the unicast support or both, [0153, 0166], and Fig. 7-8]).

Claims 4, 9, 11, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, and further in view of DANNEBRO et al. (U.S. Patent Application Publication No. 2021/0112478), (“D3”, hereinafter). 
As per Claim 4, D1 and D2 disclose the method according to claim 3, and D1 further discloses wherein the first request message further comprises at least one of broadcast flow information, communications area information ([see, e.g., the UPFs may provide either the multicast or the unicast support or both,  [0153, 0166], and Fig. 7-8]).
D1 doesn’t appear explicitly disclose: local broadcast breakout indication information, wherein the broadcast flow information is used to indicate a transmission path for the UPF local broadcast breakout, the communications area information is used to indicate a communications area for the UPF local broadcast breakout, and the local broadcast breakout indication information is used to indicate to perform the UPF local broadcast breakout on the unicast flow data.
However, D3 discloses local broadcast breakout indication information ([see, e.g., determine to setup a local breakout based on the received information, [0101-0105], and Fig. 3a), 
wherein the broadcast flow information is used to indicate a transmission path for the UPF local broadcast breakout ([see, the setup Local Breakout, [0129-0130], and Fig. 3a]), the communications area information is used to indicate a communications area for the UPF local broadcast breakout ([see, a local breakout traffic steering information based on the selected second UPF, [0133], and Fig. 3a]), and 
the local broadcast breakout indication information is used to indicate to perform the UPF local broadcast breakout on the unicast flow data ([see, e.g., local breakout of traffic indicating traffic that should be routed via a second UPF to a data network (DN), such as e.g. operator services, Internet access or third-party services, [0007, 0107-0108], and Fig. 3a). 
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide confirmation local breakout results improve the efficiency of handling of local breakout of traffic (D3, [0106]).
As per Claim 9, D1 and D2 disclose the apparatus according to claim 8, and D1 further discloses wherein the first request message further comprises at least one of broadcast flow information, communications area information ([see, e.g., the UPFs may provide either the multicast or the unicast support or both,  [0153, 0166], and Fig. 7-8]).
D1 doesn’t appear explicitly disclose: local broadcast breakout indication information, wherein the broadcast flow information is used to indicate a transmission path for the UPF local broadcast breakout, the communications area information is used to indicate a communications area for the UPF local broadcast breakout, and the local broadcast breakout indication information is used to indicate to perform the UPF local broadcast breakout on the unicast flow data.
However, D3 discloses local broadcast breakout indication information ([see, e.g., determine to setup a local breakout based on the received information, [0101-0105], and Fig. 3a), 
wherein the broadcast flow information is used to indicate a transmission path for the UPF local broadcast breakout ([see, the setup Local Breakout, [0129-0130], and Fig. 3a]), the communications area information is used to indicate a communications area for the UPF local broadcast breakout ([see, a local breakout traffic steering information based on the selected second UPF, [0133], and Fig. 3a]), and 
the local broadcast breakout indication information is used to indicate to perform the UPF local broadcast breakout on the unicast flow data ([see, e.g., local breakout of traffic indicating traffic that should be routed via a second UPF to a data network (DN), such as e.g. operator services, Internet access or third-party services, [0007, 0107-0108], and Fig. 3a). 
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide confirmation local breakout results improve the efficiency of handling of local breakout of traffic (D3, [0106]).
As per Claim 11, D1 and D2 disclose the apparatus according to claim 8, and D1 further discloses wherein the one or more processors further execute the instructions to: send a second request message to the broadcast session management network element based on the first request message ([see, e.g., In step 802, the AMF may send a message to the SMF to cause an update,  [0175], and Fig. 8a]). 
D1 doesn’t appear explicitly disclose: wherein the second request message is used to obtain information about the UPF that performs the UPF local broadcast breakout; and receive a response message for the second request message, wherein the response message for the second request message comprises the information about the UPF that performs the UPF local broadcast breakout.  
However, D3 discloses wherein the second request message is used to obtain information about a UPF that performs the UPF local broadcast breakout ([see, e.g., the SMF determine to setup a local breakout based on the received information, [0180-0181], and Fig. 3a); and 
receive a response message for the second request message, wherein the response message for the second request message comprises the information about the UPF that performs the UPF local broadcast breakout ([see, the SMF 113 sets up the local breakout according to the received message, confirmation of the setup local breakout and step 310, in response to the message received, [0157, 0187-0188], and Fig. 3a]). 
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide the UPF local broadcast breakout results improve the efficiency of handling of local breakout of traffic (D3, [0106]).
As per Claim 14, D1 and D2 disclose the apparatus according to claim 13, and D1 further discloses wherein the second request message further comprises at least one of broadcast flow information ([see, e.g., the UPFs may provide either the multicast or the unicast support or both, [0153, 0166], and Fig. 7-8]), and 
communications area information ([see, e.g., multicast context information (corresponding to communication area information) associated with said user equipment, [0007]). 
D1 doesn’t appear explicitly disclose: local broadcast breakout indication information, wherein the broadcast flow information is used to indicate a transmission path for the UPF local broadcast breakout, the communications area information is used to indicate a communications area for the UPF local broadcast breakout, and the local broadcast breakout indication information is used to indicate to perform the UPF local broadcast breakout on the unicast flow data.  
However, D3 discloses local broadcast breakout indication information ([see, e.g., the local breakout of traffic information disclosed, [0138-0139], and Fig. 3a), 
wherein the broadcast flow information is used to indicate a transmission path for the UPF local broadcast breakout ([see, the setup Local Breakout, [0129-0130], and Fig. 3a]), the communications area information is used to indicate a communications area for the UPF local broadcast breakout ([see, a local breakout traffic steering information based on the selected second UPF, [0133], and Fig. 3a]), and 
the local broadcast breakout indication information is used to indicate to perform the UPF local broadcast breakout on the unicast flow data ([see, e.g., local breakout of traffic indicating traffic that should be routed via a second UPF to a data network (DN), such as e.g. operator services, Internet access or third-party services, [0007, 0107-0108], and Fig. 3a). 
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide the local broadcast breakout indication information results improve the efficiency of handling of local breakout of traffic (D3, [0106]).
As per Claim 15, D1 and D2 disclose the apparatus according to claim 11, and D1 further discloses wherein the one or more processors further execute the instructions to: 
send a third request message to a first UPF ([see, e.g., upon the a further UPF3 505c is provided which has a N4 connection with a second SMF 509b, a plurality of unicast UPFs request disclosed, [0166], and Fig. 7]).  
D1 doesn’t appear explicitly disclose: wherein the third request message is used to request the first UPF to perform the UPF local broadcast breakout on the unicast flow data; and receive a response message that is for the third request message and that is from the first UPF.  
However, D3 discloses wherein the third request message is used to request the first UPF to perform the UPF local broadcast breakout on the unicast flow data ([see, e.g., local breakout of traffic indicating traffic that should be routed via a second UPF to a data network (DN), such as e.g. operator services, Internet access or third party services, [0007, 0107-0108], and Fig. 3a); and receive a response message that is for the third request message and that is from the first UPF  ([see, e.g., the SMF send a confirmation of the setup local breakout, [0156], and Fig. 3a). 
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide the local broadcast breakout indication information results improve the efficiency of handling of local breakout of traffic (D3, [0106]).
As per Claim 16, D1 and D2 disclose the apparatus according to claim 15, and D1 doesn’t appear explicitly disclose: wherein the third request message comprises information about a UPF that performs the UPF local broadcast breakout and the unicast flow information.
However, D3 discloses wherein the third request message comprises information about a UPF that performs the UPF local broadcast breakout and the unicast flow information ([see, e.g., local breakout of traffic indicating traffic that should be routed via a second UPF to a data network (DN), such as e.g. operator services, Internet access or third-party services, [0007, 0107-0108], and Fig. 3a).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide the UPF local broadcast breakout results improve the efficiency of handling of local breakout of traffic (D3, [0106]).
As per Claim 20, D1 and D2 disclose the apparatus according to claim 19, and D1 further discloses wherein the first request message further comprises at least one of broadcast flow information, communications area information ([see, e.g., the UPFs may provide either the multicast or the unicast support or both, [0153, 0166], and Fig. 7-8]). 
D1 doesn’t appear explicitly disclose: local broadcast breakout indication information, wherein the broadcast flow information is used to indicate a transmission path for the UPF local broadcast breakout, the communications area information is used to indicate a communications area for the UPF local broadcast breakout, and the local broadcast breakout indication information is used to indicate to perform the UPF local broadcast breakout on the unicast flow data.  
However, D3 discloses local broadcast breakout indication information ([see, e.g., determine to setup a local breakout based on the received information, [0101-0105], and Fig. 3a), wherein the broadcast flow information is used to indicate a transmission path for the UPF local broadcast breakout ([see, the setup Local Breakout, [0129-0130], and Fig. 3a]), the communications area information is used to indicate a communications area for the UPF local broadcast breakout ([see, a local breakout traffic steering information based on the selected second UPF, [0133], and Fig. 3a]), and the local broadcast breakout indication information is used to indicate to perform the UPF local broadcast breakout on the unicast flow data ([see, e.g., local breakout of traffic indicating traffic that should be routed via a second UPF to a data network (DN), such as e.g. operator services, Internet access or third party services, [0007, 0107-0108], and Fig. 3a). 
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide local broadcast breakout indication information results improve the efficiency of handling of local breakout of traffic (D3, [0106]).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU D BELETE/Examiner, Art Unit 2468